Citation Nr: 1430439	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  08-04 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 
INTRODUCTION

The appellant served on active duty for training from February 1958 to August 1958, and had periods of active duty for training and inactive duty for training in the Arkansas National Guard from September 1978 to February 1981; in the Air Force Reserve from February 1981 to October 1993; and in the Missouri National Guard from October 1993 to February 2000.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In January 2009, December 2010 and March 2012, the Board remanded the appellant's claims for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its March 2012 Board remand, the Board requested that the AMC: (1) request service treatment and personnel records from the U.S. Air Force Reserve and U.S. Army Reserve; (2) contact the Defense Finance and Accounting Service (DFAS) and obtain the dates of training by start date and completion date of each period of active service; and (3) obtain a medical opinion as to the etiology of the appellant's hearing loss and tinnitus.   

The AMC obtained a portion of the appellant's service and personnel records and issued a memorandum finding that the appellant's U.S. Army Reserves service treatment records from January 1960 to January 1965 were unavailable.  In March and May 2012, the AMC sent letters to DFAS requesting copies of the dates of service for all periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).  It does not appear that DFAS ever responded to the letters, nor is there evidence that the AMC followed up on the request with DFAS or with the appellant.  The AMC/RO failed to comply with the Board's remand directives in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").

At a March 2012 VA examination, the examiner opined that the hearing loss was not as a result of noise exposure in service.   He reasoned that,

testing upon enlistment in [December 1957] and upon discharge from active duty and enlistment into National Guard [in January 1960] showed normal whisper tests . . . [i]n addition audiometric testing [in September 1978] showed normal thresholds . . . [h]earing loss did not appear under [October 1993] National Guard test . . . since testing was normal upon enlistment and discharge from active duty . . . it is not likely that his hearing loss and tinnitus [are] a result of his active duty noise exposure.

However, a March 1985 examination revealed the following puretone thresholds, in decibels:



HERTZ 



500
1000
2000
3000
4000
RIGHT
10
30
25
55
55
LEFT
5
10
15
40
45

Further, a September 1989 examination revealed the following puretone thresholds, in decibels:



HERTZ 



500
1000
2000
3000
4000
RIGHT
5
5
5
25
30
LEFT
5
10
25
55
40

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  Based on the March 1985 and September 1989 results, the appellant exhibited hearing loss under 38 C.F.R. § 3.385.  The appellant should be afforded a new examination on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Guard Bureau (and any other appropriate entity) and request that they provide copies of the National Guard Retirement Points Statement - Supplemental Detailed Report, Statement of Points Earned or other documentation - which reflects the specific dates (by day, month and year) of periods of active duty, and ACDUTRA/INACDUTRA service from September 1978 to February 1981 and from October 1993 to February 2000.

2.  If complete information is not received in response to step 1, contact DFAS and request the appellant's military pay records dating from September 1978 to February 1981 and from October 1993 to February 2000 to determine and verify the specific dates of periods of active duty, and ACDUTRA/INACDUTRA service.

3.  As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2) , the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile and notify the appellant if the records are not obtained.  All efforts to obtain these records should be memorialized in the claims file.

4.  Then, schedule the appellant for an appropriate VA examination.  The claims file and a copy of this remand should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should offer an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent probability or more) that the appellant's hearing loss is due to a disease or injury (including acoustic trauma) incurred or aggravated (i.e., permanently worsened) beyond the natural progress in the line of duty during a period or periods of ACDUTRA.

(b)  Whether it is at least as likely as not (50 percent probability or more) that the appellant's tinnitus is due to a disease or injury (including acoustic trauma) incurred or aggravated (i.e., permanently worsened) beyond the natural progress in the line of duty during a period or periods of ACDUTRA.

(c) With respect to hearing loss and tinnitus, whether it is at least as likely as not (50 percent or greater probability) that he was disabled from an injury (including acoustic trauma) incurred or aggravated  (i.e., permanently worsened) beyond the natural progress in the line of duty during a period or periods of INACDUTRA.  

The examiner should assume that the appellant was exposed to excessive noise during periods of ACDUTRA and INACDUTRA.

The examiner's attention is drawn to the dates of ACDUTRA/ INACDUTRA service.  The examiner's attention is also drawn to the appellant's statement that his hearing began to decline after he joined the Air Force Reserves in 1980 and was exposed to noise from planes and diesel machinery.  

The examiner's attention is also directed to the results of audiological testing dated in March 1985 (hearing loss is shown in the both ears pursuant to 38 C.F.R. § 3.385); September 1989 (hearing loss is shown in the left ear pursuant to 38 C.F.R. § 3.385); October 1993(hearing loss is shown in the left ear pursuant to 38 C.F.R. § 3.385); March 1996 (hearing loss is shown in the left ear pursuant to 38 C.F.R. § 3.385);  and May 1999 (hearing loss is shown in the left ear pursuant to 38 C.F.R. § 3.385);

5.  After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the appellant and his representative.  After the appellant and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



